DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Applicant’s arguments and claim amendments received on September 2, 2021 are entered into the file. Currently, claims 12 and 21 are amended; claim 24 is new; claims 13 and 15-20 are cancelled; claims 1-11 and 23 are withdrawn; resulting in claims 12, 14, 21, 22, and 24 pending for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2021 is considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Claims 12, 14, 21, 22, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 18, 31, and 32 of copending Application No. 15/921,189 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 12 of the instant invention, claim 10 of copending Application No. 15/921,189 also recites a decorative, nonwoven laminate comprising a first side of a first nonwoven affixed to a first side of a polymeric sheet, wherein the first nonwoven has a thickness in the range of 0.1 to 6.0 mm and a basis weight of 15 g/m2 to 500 g/m2. The decorative, non-woven laminate further comprises a colorant selected from an ink, paint, or pigment dye deposited on a second side of the first nonwoven at a thickness of 0.01 mm to 0.3 mm, a topical coating applied on the colorant and the second side of the first nonwoven at a thickness of 0.1 to 3.0 mm and at a basis weight of 15 g/m2 to 340 g/m2, and a second nonwoven affixed to a second side of said polymeric sheet, wherein the second nonwoven has a thickness of 0.1 mm to 12 mm and an areal density of 15 g/m2 to 1200 g/m2 (claims 10, 32). The decorative, non-woven laminate with the colorant has a minimum fade resistance ranking of 4 in a xenon test system at 225 kJ/m2 to 451 kJ/m2 as measured by ISO 105-A02/AATCC evaluation Procedure 1 and a Taber abrasion of 15,000 cycles using an H18 wheel and a 1000 gm weight according to ASTM D3884 or SAE J1530 (claim 10).
Claims 10 and 32 of copending Application No. 15/921,189 recite ranges for the layer thicknesses and basis weights which overlap all of the claimed ranges. It is well settled that where the prior art describes the components of a claimed compound or prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 14 of the instant invention, claim 12 of copending Application No. 15/921,189 also recites wherein said polymeric sheet is one or more polymeric materials selected from the following: polyethylene, polypropylene, polyester, polyamide, co-polyester, ethyl vinyl acetate, thermoplastic elastomer, thermoplastic olefin, and combinations thereof.
Regarding claim 21 and 24 of the instant invention, claims 31 and 32 of copending Application No. 15/921,189 also recite wherein the topical coating comprises a thermoplastic elastomer, thermoplastic olefin, polyurethane, high density polyethylene, polypropylene, or glycol modified polyethylene terephthalate.
Regarding claim 22 of the instant invention, claim 18 of copending Application No. 15/921,189 also recites wherein said laminate has a three-dimensional geometry.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 12, 14, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. (US 2006/0240217, previously cited) in view of Dawson et al. (US 2003/0198746, cited on IDS) and Zhang et al. (US 2018/0346738, previously cited).
Regarding claim 12, 21, and 24, Foss et al. teaches a lightweight fire/flame resistant (FR) carpet (10; decorative nonwoven laminate) comprising a first side of a face layer of nonwoven fabric (12; first nonwoven) affixed to a first side of an extruded thermoplastic barrier layer (14; polymeric sheet), and a nonwoven backing layer (16; second nonwoven) affixed to a second side of the thermoplastic barrier layer ([0016], [0018], see Fig. 1 below).

    PNG
    media_image1.png
    312
    683
    media_image1.png
    Greyscale

Fig. 1 of Foss et al. (US 2006/0240217) showing a lightweight flame resistant carpet comprising a first nonwoven (12) affixed to a first side of a polymeric sheet (14) and a second nonwoven (16) affixed to a second side of the polymeric sheet.

Foss et al. teaches that face layer (12) has a thickness in the range of about 0.10 inches to 0.75 inches, or about 2.5 mm to 19.1 mm, and a basis weight in the range of 80 g/m2 to 1000 g/m2; the barrier layer (14) has a thickness of about 0.001 inches to 0.040 inches, or about 0.025 mm to 1.02 mm, and a basis weight of about 25 g/m2 to 1000 g/m2; and the backing layer (16) has a thickness in the range of about 0.05 inches to 1.00 inches, or about 1.3 mm to 25.4 mm, and a basis weight of about 10 g/m2 to 1000 g/m2 ([0016], [0018], [0031]-[0032]). Therefore, Foss et al. teaches layer thicknesses and basis weights which overlap the claimed ranges. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Although Foss et al. further teaches that the nonwoven fabric of the face layer may be printed with a design on the second side (18) of the face layer using a colorant selected from inks, pigments, or sublistatic dyes ([0009], [0018], [0026]), the reference does not expressly teach a thickness at which the colorant is deposited.
However, in the analogous art of decorative nonwoven textile articles, Dawson et al. teaches a nonwoven fabric having a three-dimensional printed surface, wherein a colorant in the form of puff pigment is printed onto a nonwoven fabric in various patterns in order to optimize the aesthetic appearance and the performance characteristics of the printed fabric [0005]. Dawson et al. teaches that the nonwoven surface printed with the puff pigment has improved texture, depth, and color, and that the amount of puff pigment applied to the fabric depends on its intended end-use ([0006], [0020]). Dawson et al. further teaches that the fabric may be used in applications such as automotive 
Although Dawson et al. does not expressly teach a thickness of the puff pigment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lightweight FR carpet of Foss et al. by applying the puff pigment of Dawson et al. at a thickness meeting the claimed range, as it is within the level of ordinary skill to determine a suitable thickness and three-dimensional pattern based on the desired texture, depth, and color features required for the intended application of the fabric.
With respect to the topical coating, it is noted that Foss et al. recognizes the importance of flame resistance, fluid impermeability, abrasion resistance, and durability in decorative nonwoven flooring materials ([0005]-[0007]), further noting that the conventional pigment does not have adequate abrasion resistance ([0026]), but does not expressly teach applying an additional coating. Dawson et al. teaches that the nonwoven fabric may be treated with mechanical or chemical finishes after printing in order to enhance the fabric’s flammability, wear resistance, strength, etc., depending on the end-use of the fabric [0021]. Although Dawson et al. suggests that the fabric may be provided with a topical coating in order to improve the fabric’s properties, the combination of references does not expressly teach a thickness or basis weight of the coating.
However, in the analogous art of decorative panels, Zhang et al. teaches a building panel for interior environments, wherein a flame retardant coating (500; topical coating) is applied to a surface of a nonwoven ([0002], [0032]). Zhang et al. teaches that  Zhang et al. teaches that the coating (500) comprises three sub-layers (540, 550, 560), wherein the first sub-layer is formed as a base coating and may comprise a sealant polymer such as polyurethane, the second sub-layer is formed as an intermediate coat and comprises a silicate compound, and the third sub-layer is formed as a topcoat having fire retardant and moisture barrier properties and may comprise a blend of several components including a polyurethane emulsion ([0071], [0076]-[0077], [0083], [0087], [0089]).
Zhang et al. further teaches that the first sub-layer (540) has a thickness in the range of 0.1 mils to 1.0 mils and a basis weight of 50 g/m2 to 80 g/m2 ([0072], [0106]), the second sub-layer (550) has a thickness in the range of 0.02 mils to 0.7 mils and a basis weight of 35 g/m2 to 65 g/m2 ([0077], [0110]), and the third sub-layer (560) has a thickness in the range of 1 mils to 6 mils and a basis weight of 10 g/m2 to 30 g/m2 ([0084], [0116]). Therefore, Zhang et al. teaches that the coating has a thickness in the range of 1.12 mils to 7.7 mils, or about 0.03 mm to 0.2 mm, and a basis weight in the range of 95 g/m2 to 175 g/m2, which overlap the claimed ranges. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decorative nonwoven laminate of Foss et al. in view of Dawson et al. by applying the flame retardant topical coating of Zhang et 
With respect to the minimum fade resistance, Foss et al. is silent to the fade resistance properties of the colorant; however, Dawson et al. discloses results from a variety of performance tests of the nonwoven fabric printed with puff pigment ([0028], Table 1). Specifically, Dawson et al. teaches that the printed fabric exhibits a degree of fade (i.e. CIELAB difference) of 0.6 at 226 kJ/m2 according to SAE J1885 (Table 1), which corresponds to a color fastness grade of 4-5 according to ISO 105-A02 and thus meets the claimed minimum fade resistance.
Dawson et al. teaches that the printed fabric exceeds all of the requirements for use as automotive headliner fabric, as set forth by the OEM specifications, which are known to be more stringent than requirements for other fabric end-uses [0029]. Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the decorative laminate of the combination of Foss et al., Dawson et al., and Zhang et al., using the puff pigment of Dawson et al. as the colorant in order to enable sufficient color fastness for a variety of fabric applications, including as automotive interior fabric.
With respect to the Taber abrasion, Foss et al. teaches that the lightweight FR carpet has excellent abrasion resistance due to the composition of the nonwoven face layer [0012]. Although Foss et al. clearly recognizes the importance of high abrasion resistance and durability in vehicle interior fabrics ([0002], [0007], [0010]), the reference teaches that conventional pigments may not have sufficient abrasion resistance ([0026]) and does not expressly teach the claimed Taber abrasion.
However, similar to the above, Dawson et al. teaches that the printed fabric exhibits a Taber abrasion of 4 according to both the GM and Ford methods defined by SAE J948 (Table 1). Since both SAE J948 and SAE J1530 are test methods measuring Taber abrasion in automotive fabrics, one of ordinary skill in the art would clearly understand that the nonwoven fabric printed with puff pigment of Dawson et al. that possesses excellent Taber abrasion according to SAE J948 would also have an excellent Taber abrasion according to SAE J1530.
Furthermore, the combination of Foss et al., Dawson et al., and Zhang et al. the reference teaches a decorative nonwoven laminate comprising all of the claimed layers having the same materials, thicknesses, and basis weights as the claimed invention. Therefore, the claimed physical properties, i.e. Taber abrasion, would be implicitly achieved by a laminate having all the claimed features. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed features. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113. 
Regarding claim 14, Foss et al. in view of Dawson et al. and Zhang et al. teaches all of the limitations of claim 12 above, and Foss et al. further teaches that the barrier layer (14; polymeric sheet) is composed of PET, PP, PE, EVA, polyamide, co-polyester, or mixtures thereof [0012].
Regarding claim 22, Foss et al. in view of Dawson et al. and Zhang et al. teaches all of the limitations of claim 12 above, and Foss et al. further teaches the lightweight FR carpet having a three-dimensional geometry, where the multilayered .


Response to Arguments
Response-Claim Objections
The previous objections to the claims are overcome by Applicant’s cancellation of claims 13 and 15-17 and the amendment to claim 21 in the response filed on September 2, 2021.

Response-Double Patenting
The terminal disclaimer filed on September 2, 2021 was not approved because no Power of Attorney has been filed (see terminal disclaimer review decision submitted on September 3, 2021). Accordingly, the double patenting rejections over claims 12, 14, 21, 22, and 24 are maintained in the office action above.

Response-Claim Rejections - 35 USC § 112
The previous rejection of claim 13 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is overcome by Applicant’s cancellation of claim 13 and amendment to claim 12.

Response-Claim Rejections - 35 USC § 102 and 103
Applicant’s arguments filed September 2, 2021, see pages 8-11, with respect to amended claim 12 have been fully considered but are moot because the new grounds of rejection relies on a new combination of references that have not been addressed or challenged by the Applicant in the remarks. The Applicant’s arguments will be addressed insofar as they apply to the new grounds of rejection.

The Applicant argues on pages 8-9 that the combination of references does not teach or suggest the newly added limitation requiring that the colorant is deposited at the claimed thickness.
This argument is not persuasive. Although it is conceded in the prior art rejections above that both Foss et al. and Dawson et al. do not expressly teach a thickness at which their respective colorants are applied, it is noted that Dawson et al. teaches a puff pigment printed on a textile substrate to form a three-dimensional pattern, wherein the puff pigment is said to rise as a result of gas formation by a puffing agent contained in the pigment ([0004], [0019]). As further noted in the rejections above, Dawson et al. teaches that the raised, three-dimensional pattern imparts a desirable texture, depth, and color to the fabric, which can be predictably adjusted by applying more or less puff pigment (i.e. by changing the thickness) according to the requirements of the end-use of the fabric ([0006], [0020], [0030]).
Therefore, even though Dawson et al. does not expressly teach that the colorant is deposited at a thickness in the range of 0.01 mm to 0.3 mm, one of ordinary skill in the art would have understood from the teachings of Dawson et al. that a thickness of 

In response to applicant's argument on page 9 that Foss et al. and Zhang et al. are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
In this case, Foss et al. is directed to a decorative nonwoven laminate used for vehicle carpeting applications, wherein the laminate is designed to be both durable and lightweight for the purposes of reducing the weight of the vehicle while still being suitable for use in high performance applications ([0004]-[0007], [0010]). Similarly, the instant specification notes that the decorative nonwoven laminate of the instant invention is designed for vehicle interior applications, including as carpeting, with the same goal of weight reduction while maintaining desired performance characteristics such as durability and abrasion resistance (p. 1, Ln 8-20; p. 11, Ln 20-30).
Likewise, Zhang et al. is directed to a cosmetic building panel to be installed in an interior space between the floor and the ceiling of an interior room environment, wherein the panel may comprise a nonwoven provided with a coating ([0002], [0027], [0032]). Although the instant invention is mainly directed to a decorative nonwoven laminate for vehicle interior applications, the instant specification also notes that the laminate may be used in other applications where nonwovens currently provide decorative layers (p. 11, Ln 20-26), which extends to building interior applications. 
Therefore, as Foss et al. and Zhang et al. are from the same field of endeavor as the claimed invention, both references are analogous art. See MPEP 2141.01(a).

The Applicant argues on pages 9-10 that the combination of references does not teach or suggest the newly added limitation requiring that the topical coating is applied at the claimed thickness and basis weight.
This argument is not persuasive. Although the Applicant points to a first embodiment illustrated by Fig. 2 in Zhang et al. wherein the coating (500) has a thickness (tc) in the range of 0.5 mils to 3.0 mils ([0036]), the reference further teaches a different embodiment illustrated by Fig. 4 wherein the coating thickness (tc) is a summation of the thicknesses of the three sub-layers (tc1 + tc2 + tc3) [0117]. According to this embodiment, as explained in the prior art rejections above, the total thickness of the coating (500) is in the range of 1.12 mils to 7.7 mils, or about 0.03 mm to 0.2 mm ([0106], [0110], [0116]).
The Applicant also correctly notes that the reference teaches that the sub-layers (540, 550, 560) of the coating (500) have basis weights in the range of 50 g/m2 to 80 2, 35 g/m2 to 65 g/m2, and 10 g/m2 to 30 g/m2, respectively ([0072], [0077], [0084]). It follows that the coating as a whole has a basis weight in the range of 95 g/m2 to 175 g/m2, which overlaps the claimed range and thus establishes a prima facie case of obviousness.
The Applicant further asserts on page 10 that amended claim 12 now recites a basis weight of the topical coating, “with the retained and unexpected ability to control fade resistance and abrasion performance”. This argument is not persuasive. With respect to Applicant’s allegations of unexpected results, a detailed description of the reasons and evidence supporting Applicant’s position is not presented. See MPEP 716.02(b).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785